Citation Nr: 0318080	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  96-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Entitlement to service connection for a lumbar spine 
disability, claimed as secondary to residuals of a lower 
thoracic spine injury and residuals of a left knee 
injury.

2.	Entitlement to an increased rating for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.

3.	Entitlement to an increased rating for residuals of a 
thoracic spine injury, currently evaluated as 20 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

REMAND

On May 22, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain medical records since September 1999, 
including a December 2001 magnetic resonance 
imaging of the left knee, from the VA Medical 
Center in Durham, North Carolina, which records 
have not been previously been secured.  Failures to 
respond or negative replies should be noted in 
writing and also associated with the claims folder.  
If these records can't be obtained and we don't 
have affirmative evidence that they don't exist, 
inform the veteran of the records that we were 
unable to obtain, including what efforts were made 
to obtain them.  Also inform the veteran that we 
will proceed to decide his appeal without these 
records unless he is able to submit them.  Allow an 
appropriate period of time within which to respond.  

2.  After completion of Step #1, make arrangements 
with the appropriate VA medical facility(ies) for 
the veteran to be afforded the appropriate VA 
examination(s) by a board-certified orthopedist 
other than his three previous examiners: David C. 
Miller, M.D., a private physician,  Tom Rand, M.D., 
of Wilson Orthopaedic Surgery and Neurology Center, 
and Belk Connor Troutman, M.D. QTC Management  The 
claims folder must be made available to and 
reviewed by the new examiner(s) prior to the 
examination(s).  Any opinions expressed by the 
examiner(s) must be accompanied by a complete 
rationale. 

3.  The new examiner(s) should note whether the 
claims file, including the March 2002 magnetic 
resonance imaging of the left knee, were reviewed 
prior to the examination(s) and state a medical 
opinion as to: a) the medical classification of the 
veteran's current lumbar spine disability(ies), if 
any, and the data for classification; b) whether it 
is as likely as not that a current lumbar spine 
disability is proximately due to service-connected 
residuals of the lower thoracic spine disability 
and residuals of the left knee disability; and c) 
whether it is as likely as not that a current 
lumbar spine disability is causally related to back 
muscle strain, including spasm along the left 
diaphragm area, from playing football in August 
1976, or any other in-service event.  

4.  The examiner(s) should then offer a medical 
opinion as to: a) a full description of the effects 
of the veteran's left knee disability, if any, upon 
the veteran's ordinary activity, including carrying 
a 35-lb bag of mail while walking 14-17 miles per 
day and driving a mail truck at his current job as 
a mail carrier; b) ranges of motion of the left 
knee; c) whether a left knee brace is medically 
required; d) whether left knee pain could 
significantly limit functional ability during 
flare-ups or when the left knee is used repeatedly 
over a period of time; e) loss of range of motion 
of the left knee portrayed in terms of the degrees 
of additional range of motion loss due to pain on 
use or during flare-ups; and f) if present in the 
left knee, note arthritis, ankylosis, "locking", 
effusion, nonunion or malunion impairment of the 
tibia and fibula, crepitation, less or more 
movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability 
to execute skilled movement smoothly, pain on 
movement, swelling, deformity, atrophy of disuse, 
instability of station, disturbance of locomotion, 
and interference with sitting, standing, and 
weight-bearing.  



5.  The examiner(s) should then offer a 
medical opinion as to: a) a full description 
of the effects of the veteran's lower thoracic 
spine disability, if any, upon the veteran's 
ordinary activity, including carrying a 35-lb 
bag of mail while walking 14-17 miles per day 
and driving a mail truck at his current job as 
a mail carrier; b) ranges of motion of the 
lower thoracic spine; c) whether a lower 
thoracic spine brace is medically required; 
d) whether lower thoracic spine pain could 
significantly limit functional ability during 
flare-ups or when the lower thoracic spine is 
used repeatedly over a period of time; e) loss 
of range of motion of the lower thoracic spine 
portrayed in terms of the degrees of 
additional range of motion loss due to pain on 
use or during flare-ups; and f) if present in 
the lower thoracic spine, note arthritis, 
ankylosis, "locking", effusion, nonunion or 
malunion impairment of the tibia and fibula, 
crepitation, less or more movement than 
normal, weakened movement, excess 
fatigability, incoordination and impaired 
ability to execute skilled movement smoothly, 
pain on movement, swelling, deformity, atrophy 
of disuse, instability of station, disturbance 
of locomotion, and interference with sitting, 
standing, and weight-bearing. 

6.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


